Citation Nr: 0116484	
Decision Date: 06/18/01    Archive Date: 06/26/01

DOCKET NO.  97-03 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD) prior to May 3, 1998.

2.  Entitlement to an increased evaluation for PTSD, 
currently evaluated at 50 percent.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1950 to May 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the September 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).  The Board remanded this matter to 
the RO in March 1999 for additional development.  The RO 
complied with the instructions on remand and returned the 
case to the Board for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  Prior to May 3, 1998, the symptomatology associated with 
the veteran's PTSD was manifested by depression, intrusive 
thoughts, and social withdrawal that caused mild social and 
occupational impairment.

3.  The symptomatology associated with the veteran's PTSD is 
manifested by depression, impaired concentration and memory, 
intrusive thoughts, and social withdrawal that cause serious 
social and occupational impairment.


CONCLUSIONS OF LAW

1.  Prior to May 3, 1998, the criteria for an evaluation in 
excess of 30 percent for PTSD had not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic 
Code 9411 (1996 & 2000).

2.  The criteria for an evaluation in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code 9411 (1996 & 
2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his PTSD is more disabling than 
currently evaluated.  As to the veteran's claim for a higher 
rating, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
obtained.  Specifically, the RO obtained relevant private and 
VA treatment records, and provided the veteran with VA 
examinations in August 1996 and May 1997.  Therefore, the 
Board finds that the VA has fulfilled its duty to assist the 
veteran in developing facts that are pertinent to his claim.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-2098 (2000); (to be 
codified at 38 U.S.C.A. § 5103A).

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2000).  

The record shows that the veteran was initially granted 
service connection for PTSD in a September 1996 rating 
decision and assigned a 10 percent evaluation effective from 
July 1996.  The evaluation was subsequently increased to 30 
percent effective from July 1996.  By rating decision dated 
April 1999, the evaluation assigned for this disability was 
increased to 50 percent effective from May 3, 1998.

As the veteran took exception with the initial rating award, 
VA must consider all evidence of the veteran's disability as 
is necessary to evaluate the severity from the effective date 
of service connection through the present.  It is not only 
the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999). 

In relation to the current appeal, a VA examination was 
performed in August 1996.  The veteran reported that his 
experiences in Korea caused problems with close personal 
relations and that he became depressed when tired.  He 
related that he worked in auto mechanic and body work until 
1990, when he had to stop due to arthritis.  Prior to that, 
he worked in traveling sales and owned a service station.  He 
was married to his wife for 34 years until she died in 1986.  
He currently lived alone.  During the day, he went to a 
restaurant with friends and performed yard and housework.  He 
avoided reminders of war on television.  He slept 8 or 9 
hours per night.

Upon mental status examination, the veteran was alert and 
oriented, with normal thought and speech processes.  Remote 
and immediate memory were intact; however, immediate memory 
was decreased 2 of 3 objects after 3 minutes.  Insight and 
judgment were good, and the veteran exhibited no suicidal or 
homicidal ideations.  He reported some sadness of mood and 
his affect was euthymic.  The examiner believed that the 
veteran had minimal PTSD and assigned a Global Assessment of 
Functioning (GAF) score of 70-75.

A December 1996 psychiatric evaluation was performed by 
Stuart B. Simon, M.D.  During this evaluation, the veteran 
reported that he had frequent nightsweats and had difficulty 
working with others when he returned from active service.  At 
present, he had problems relating to others and did not 
socialize.  Various stimuli caused intrusive thoughts of the 
war and he became extremely depressed at times.  Findings of 
the mental status examination were essentially negative other 
than for reported gustatory hallucinations of smells from the 
war and of his wife's perfume.  The veteran also reported 
ruminations over the war and over his wife's death.

Dr. Simon noted that the veteran had traumatic experiences 
during the war but that he did quite well until his wife 
died.  He believed that the veteran would likely experience 
further decompensation as he aged.  At present, the veteran 
had impairment in maintaining effective relationships with 
others, with reduced social motivation and emotional rigidity 
that inhibited occupational and vocational performance.  In a 
January 1997 follow-up letter, Dr. Simon wrote that the 
veteran had been prescribed Zoloft and that his depressive 
feelings had improved subsequently.  The veteran was 
diagnosed with dysthymia and PTSD, and assigned a GAF score 
of 60-65.

During a VA examination in May 1997, the veteran reported 
intrusive thoughts of the Korean War and stimulus that often 
caused memories of the war.  He had an erratic appetite and 
no social life.  He had small spells of depression, during 
which he had no energy, lacked hygiene, and slept long 
periods of time.  He then had periods of high when he was 
full of energy and required less sleep.  Upon examination, he 
was somewhat disheveled in appearance, maintained 70 percent 
eye contact, and spoke with a low volume and slow flow.  
Thought process and content were normal.  Mood appeared 
euthymic and affect was flat.  Memory was intact but 
concentration was impaired.  The veteran was diagnosed with 
bipolar disorder and PTSD and assigned a GAF score of 65.  
The examiner commented that the veteran appeared to have a 
picture consistent with bipolar disorder type II.  However, 
this disorder was combined with PTSD, use of alcohol, and 
multiple medical problems.

In an October 1997 letter, Dr. Simon wrote that the veteran's 
symptoms included loss of concentration, bland effect, and 
immediate panic-like symptoms when things went wrong.  The 
veteran had an unstable mood, with depression being the 
prominent feature.  His recent memory exhibited mild to 
moderate impairment.  He also had sleep loss by history and 
recurrent thoughts of the Korean War.  All of these symptoms 
affected his social relationships.  Dr. Simon believed that 
the veteran would require an antidepressant indefinitely. 

In a May 1998 report, Dr. Simon wrote that the veteran 
continued to exhibit symptoms of PTSD and that he had no 
marked progressive relief despite therapy.  The veteran 
responded slightly to the Zoloft for the depressive symptoms 
and had maintained his daily living functions and was not a 
danger to himself or others.  He had a marked interference 
with working memory and problems with self-esteem.  Social 
withdrawal and ruminations over wartime experiences also 
persisted.  Dr. Simon believed that the veteran's symptoms 
would persist and may increase.  Current GAF score was 
reported as 45-50.

VA clinical records show that the veteran presented in 
September 1998 with sleep impairment, stress, intrusive 
thoughts, inability to maintain relationships, nightsweats, 
and war dreams.  The following month, he reported depressive 
episodes, especially in the winter.  He was assessed with 
PTSD and major depression and assigned a GAF score of 50.  

During the course of this appeal, the criteria for rating 
psychiatric disorders were revised effective November 7, 
1996.  When a law or regulation changes while a case is 
pending, the version most favorable to the veteran applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  The effective 
date rule established by 38 U.S.C.A. § 5110(g), however, 
prohibits the application of any liberalizing rule to a claim 
prior to the effective date of such law or regulation.  Thus, 
any increase in disability based on the revised criteria 
cannot become effective prior to November 7, 1996.

The revised regulations provide that a 30 percent evaluation 
requires occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is warranted when symptomatology 
causes occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.

A 70 percent evaluation is warranted where symptomatology 
causes occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation, obsessional rituals which interfere with 
routine activities, speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (2000).

Under the former criteria, in effect prior to November 7, 
1996, a 30 percent evaluation was warranted where there was 
definite impairment in the ability to establish or maintain 
effective or wholesome relationships with people and the 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, and efficiency, and reliability 
levels as to produce definite industrial impairment.

A 50 percent evaluation was warranted where the ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired and, by reason of the 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  A 70 percent evaluation 
was warranted where ability to establish or maintain 
effective or favorable relationships with people was severely 
impaired and the psychoneurotic symptoms were of such 
severity and persistence that there was severe impairment in 
the ability to maintain or retain employment.  A 100 percent 
evaluation required that the attitudes of all contacts except 
the most intimate were so adversely affected as to result in 
virtual isolation in the community; psychoneurotic 
symptomatology bordering on gross repudiation of reality; or 
demonstrable inability to obtain or retain employment. 38 
C.F.R. § 4.130, Diagnostic Code 9411 (1996).

Based upon the above record, the Board finds that the 
evidence does not support an evaluation in excess of 30 
percent, under either the former or the revised criteria, 
prior to May 3, 1998.  When the veteran initially presented 
for evaluation in August 1996, he exhibited only minimal 
symptomatology.  The VA examinations and the reports from Dr. 
Simon from that time period reflect that the veteran's 
predominate symptoms were depression, inability to relate to 
others, and intrusive thoughts, as well as slight impairment 
of memory and concentration.  In addition, the assigned GAF 
scores represented slight impairment or mild symptoms.  See 
Fourth Edition of the Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV).  

Accordingly, the veteran did not exhibit many of the symptoms 
enumerated under the current regulations for a 50 percent 
evaluation, and he also did not exhibit considerable 
impairment of social and occupational functioning as required 
under the former regulations for a 50 percent evaluation.  
Therefore, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 30 percent 
prior to May 3, 1998.

Based upon the above evidence, the Board also concludes that 
the veteran is not entitled to an evaluation in excess of 50 
percent, under either the former or the revised criteria.  
The RO increased the veteran's evaluation to 50 percent based 
upon the May 1998 report of Dr. Simon and the subsequent VA 
clinical records that reflected GAF scores that were now 
indicative of serious impairment in social and occupational 
functioning.  See DSM-IV.  The veteran continued to have 
social withdrawal, intrusive thoughts, and depressive 
symptoms.

However, the veteran was not reported to suffer from those 
symptoms required for a 70 percent evaluation under the 
revised criteria, such as suicidal ideation, obsessional 
rituals, impaired impulse control, spatial disorientation, or 
neglect of personal appearance and hygiene.  Likewise, the 
veteran's symptoms and GAF scores do not represent the severe 
impairment contemplated for a 70 percent evaluation under the 
former criteria.  Accordingly, the preponderance of the 
evidence is against the assignment of the next higher 
evaluation and the benefit sought on appeal is denied.

Finally, the Board is cognizant that the veteran has also 
been diagnosed with dysthymia and bipolar disorder.  However, 
as the medical professionals did not attempt to separate the 
symptomatology attributable to each disorder, neither did the 
Board, and the Board has considered all psychiatric 
manifestations in its rendering of this decision.


ORDER

Prior to May 3, 1998, an evaluation in excess of 30 percent 
for PTSD is denied.

An evaluation in excess of 50 percent for PTSD is denied.




		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

